Citation Nr: 0518823	
Decision Date: 07/12/05    Archive Date: 07/20/05	

DOCKET NO.  03-24 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment, with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined the VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

Moreover, the veteran first raised his claim of entitlement 
to an increased rating for post-traumatic stress disorder by 
his April 2003 Notice of Disagreement, which was clearly 
after the July 2002 rating decision.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

In this case, the veteran was, in fact, provided notice in 
correspondence of May 2002, two months prior to the initial 
AOJ decision in July of that same year.  More specifically, 
in a letter of May 2002, the veteran was provided the 
opportunity to submit evidence, notified of what evidence was 
required to substantiate his claim for service connection, 
provided notice of who was responsible for securing the 
evidence, and advised to inform VA of or submit any 
additional evidence that was relevant to the claim.  The 
veteran was also provided with a Statement of the Case in 
July 2003 which apprised him of pertinent regulations and 
actions in his case, including the criteria for a higher 
evaluation.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  The veteran did, 
in fact, offer testimony regarding his claim at a hearing 
before a Decision Review Officer in November 2003.  He has 
been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
both VA and private treatment records, as well as VA 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issue 
currently on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet App. 553 (1996).

Under the circumstances, the Board concludes that it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
there is no indication that there is any prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

In February 2002, the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  

Private outpatient treatment records covering the period from 
August 1999 to March 2002 show treatment during that time for 
various psychiatric problems.  In an entry of September 2000, 
it was noted that the veteran was "sleeping a lot better."  
However, the veteran was still on shift work at his place of 
employment.  According to the veteran, his worst time was 
"nighttime."  According to the veteran's wife, he was 
generally in a very good mood unless he had had a hard time 
at work.  

During the course of private outpatient treatment in March 
2002, the veteran once again complained of difficulty 
sleeping.  Noted at the time was that the veteran continued 
to sit with his back to the wall in restaurants.  The 
pertinent diagnosis was post-traumatic stress disorder.  

In correspondence of March 2002, the veteran's private 
physician wrote that he had been treating the veteran since 
July 1999 for recurrent major depression and post-traumatic 
stress disorder.  

During the course of private outpatient treatment in June 
2002, it was noted that the veteran had been scheduled for a 
VA examination at the local VA Medical Center the following 
week.  

On VA psychiatric examination in June 2002, the veteran 
complained of difficulty falling and staying asleep.  Also 
noted were problems with nightmares about Vietnam.  According 
to the veteran, these nightmares usually awakened him in a 
cold sweat.  The veteran stated that he did not like to think 
about Vietnam, and, when reminded of it by outside stimuli, 
became extremely distressed, with physiological symptoms 
verging on panic.  The veteran additionally reported 
difficulties with his temper and with anger control.  
However, since taking medication, these problems, as well as 
his sleep pattern and nightmares, had improved and become 
more controllable.  

When further questioned, the veteran described himself as 
easily startled, and not wanting anyone to stand behind him 
in a public place.  According to the veteran, his 
concentration had been "off" for the past couple of years, 
with the result that he was finding it more and more 
difficult to continue his work.  

On mental status examination, the veteran appeared to have 
recently taken some psychoactive substance, with the result 
that his speech was very slurred.  The veteran's conversation 
was circumstantial, and, at times, tangential, with him often 
forgetting his thought in midstream.  Noted at the time of 
examination was that the veteran's pupils appeared to be 
dilated.  When questioned as to whether he was under the 
influence of alcohol, the veteran denied this, though he did 
acknowledge that he had taken Xanax half an hour or so before 
the interview.  Notably, the examiner had major reservations 
in accepting this fact.  This was particularly the case 
because, assuming the veteran's statement to be true, one 
milligram of Xanax would not result in his appearing drunk.

In any event, the veteran was oriented and in touch with 
routine aspects of reality.  At the time of examination, he 
showed no overt signs or symptoms of psychosis.  With some 
guidance, the veteran was able to focus and to provide 
relevant, coherent, and goal-directed conversation, though at 
times he tended to become circumstantial and tangential, or 
to drift off into irrelevant details.  

While significantly depressed by his overall situation, the 
veteran appeared more bothered by anxiety and fearfulness, 
and by semi-paranoia.  His affect was responsive and 
reasonably well modulated, though there was some flattening 
and confusion which appeared to be part and parcel of his 
chemical ingestion.  Memory and intellect appeared to be 
intact "in a well above average capacity."  There were no 
major impediments in insight or judgment, though certainly 
the veteran's decision to take medication prior to his 
examination was "questionable."  

The overall clinical impression was one of post-traumatic 
stress disorder of moderate intensity, characterized by 
certain aspects of depression and anxiety.  Based on a review 
of available medical records, including the veteran's claims 
folder and the current examination, it was the opinion of the 
examiner that the veteran suffered from chronic moderate 
post-traumatic stress disorder, with a Global Assessment of 
Functioning score of 60.  

In a rating decision of July 2002, the RO granted service 
connection (and a 30 percent evaluation) for post-traumatic 
stress disorder, effective from February 2002, the date of 
receipt of the veteran's claim.  

During the course of private outpatient treatment in 
September 2002, the veteran complained that he felt "nervous 
as hell."  Apparently, the veteran had been experiencing a 
lot of trouble with his 19-year-old son, who had stolen the 
family car and was on THC.  The pertinent diagnoses were 
post-traumatic stress disorder and depression.  

In correspondence of April 2003, the veteran's pastor stated 
that he had known the veteran since 1987, and, since that 
time, had seen significant mood swings in him.  Additionally 
noted were episodes in which the veteran would "shake" and 
have "difficulty breathing."

In correspondence of April 2003, the veteran's wife offered 
her arguments regarding his claim for an increased evaluation 
for post-traumatic stress disorder.  According to the 
veteran's wife, he suffered not only from a flattened affect, 
but from panic attacks, impaired judgment, and impaired 
abstract thinking.

Received in June 2003 were private outpatient treatment 
records covering the period from June 2002 to March 2003, 
showing treatment during that time for post-traumatic stress 
disorder, and for other unrelated medical problems.  

VA outpatient treatment records covering the period from 
November 2002 to October 2003 show treatment during that time 
for post-traumatic stress disorder.  In an entry of December 
2002, the veteran described his problems with chronic 
insomnia and nightmares, and how psychotropic medication had 
helped somewhat in alleviating these problems.  On mental 
status examination, the veteran was alert and well oriented, 
with dress which was casual but appropriate.  Grooming and 
hygiene were described as good.  At the time of evaluation, 
the veteran made fleeting eye contact and appeared anxious.  
While cooperative, he was slightly withdrawn.  The veteran 
did, however, appear to relax somewhat as the session 
progressed.  

Noted at the time of evaluation was that the veteran 
experienced no difficulties in attention, memory, or 
concentration.  His speech was of a normal rate and volume, 
and his thoughts were clear, organized, and goal-directed.  
The veteran's mood was described as sad, with a sad affect 
characterized by certain anxious features, though appropriate 
in range and intensity.  There was no evidence of 
hallucinations or delusions, and no suicidal or homicidal 
ideation was present.  At the time of evaluation, the 
veteran's judgment and insight appeared good.  The pertinent 
diagnosis was post-traumatic stress disorder with a Global 
Assessment of Functioning score of 60.  

In an entry of February 2003, the veteran was described as 
alert and oriented.  Once again, the veteran's dress was 
casual but appropriate, and both grooming and hygiene were 
good.  The veteran's mood was described as anxious, with an 
affect that was mood congruent and restricted.  His speech 
was relevant and coherent, and his thoughts were clear, 
organized, and goal-directed.  No major difficulties were 
noted in the areas of attention, concentration, or memory.  
The veteran's participation in group discussion was good, as 
he spoke about multiple current concerns, including recent 
medication changes, and an increase in nightmares and sadness 
coinciding with the recent space shuttle accident.  The 
pertinent diagnosis was post-traumatic stress disorder, with 
a Global Assessment of Functioning score of 60.  

During the course of outpatient treatment in April 2003, the 
veteran's mood was anxious, with an affect that was mood 
congruent and restricted.  His speech was relevant and 
coherent, and his thoughts were clear, organized, and goal-
directed.  Once again, there were no major difficulties in 
the areas of attention, concentration, or memory.  The 
veteran's participation in group discussion was good, and he 
appeared to be benefiting from the experience.  The pertinent 
diagnosis was post-traumatic stress disorder, with a Global 
Assessment of Functioning score of 60.  

In an entry of May 2003, the veteran was once again described 
as alert and oriented.  His speech was relevant and coherent, 
and his thoughts were clear, organized, and goal-directed.  
No major difficulties were noted in the areas of attention, 
concentration, or memory.  When questioned, the veteran 
stated that he had been learning new techniques to cope with 
his distress.  For example, the veteran stated that he used 
distraction, rethinking, and breathing techniques in order to 
deal with his panic attacks.  The pertinent diagnosis was 
post-traumatic stress disorder, with a Global Assessment of 
Functioning score of 60. 

In an entry of early June 2003, it was noted that the 
veteran's mood was less anxious than usual.  His affect, 
while calm, was still restricted, and his speech was relevant 
and coherent.  At the time of examination, the veteran's 
thoughts were clear, organized, and goal-directed.  No major 
difficulties were noted in the areas of attention, 
concentration, or memory.  The pertinent diagnosis was post-
traumatic stress disorder, with a Global Assessment of 
Functioning score of 60.

In an entry of late August 2003, the veteran was described as 
alert and well oriented, with dress which was casual, but 
neat and appropriate.  Grooming and hygiene were described as 
good.  Once again, the veteran's mood was anxious, and his 
affect restricted.  His speech was relevant and coherent, and 
his thoughts were clear, organized, and goal-directed.  There 
were no major difficulties in the areas of attention, 
concentration, or memory, and the veteran's participation in 
group discussion was good.  The pertinent diagnosis was post-
traumatic stress disorder, with a Global Assessment of 
Functioning score of 55.

During the course of VA outpatient treatment in October 2003, 
the veteran was once again alert and well-oriented.  His mood 
was anxious, and his affect blunted.  At the time of 
evaluation, the veteran's speech was relevant and coherent.  
His thoughts were clear, organized, and goal-directed.  The 
pertinent diagnosis was post-traumatic stress disorder, with 
a Global Assessment of Functioning score of 55.

During the course of an RO hearing in November 2003, the 
veteran offered testimony regarding the severity of his 
service-connected post-traumatic stress disorder 
symptomatology.  

In correspondence of November 2003, a VA physician wrote that 
the veteran had been in active treatment with the post-
traumatic stress disorder Clinical Team since February 2002.  
Reportedly, during that time, the veteran had been compliant 
with pharmacotherapy, as well as individual therapy and bi-
weekly post-traumatic stress disorder group therapy.  Despite 
these aggressive efforts, the veteran continued to experience 
debilitating symptoms of post-traumatic stress disorder.  
According to the VA physician, the veteran was on a 
complicated regime of psychotropic medications which 
interfered with his social and vocational functioning.  Also 
noted were problems with impaired social and interpersonal 
skills.  The veteran's mood was described as erratic, with 
episodes of depression, irritability, and agitation.  Also 
noted was that his sleep was highly disrupted, with 
nightmares.  According to the VA physician, the veteran 
experienced frequent intrusive thoughts along with occasional 
dissociative events.  In the opinion of the VA physician, the 
veteran demonstrated severe and chronic post-traumatic stress 
disorder.  

VA outpatient treatment records dated in November and 
December 2003 show continued treatment for the veteran's 
post-traumatic stress disorder.  In an entry of December 
2003, the veteran was described as alert and oriented.  His 
dress was casual, but neat and appropriate.  Grooming and 
hygiene were described as good.  At the time of evaluation, 
the veteran's mood was anxious, and his affect constricted.  
His speech was fluent, and his thoughts were clear, 
organized, and goal-directed.  In the opinion of the treating 
psychologist, the veteran's participation in group discussion 
was good.  The veteran spoke about having to work on 
Christmas Day, and of his difficulties in adjusting to a 
continued rotating shift.  The pertinent diagnosis was post-
traumatic stress disorder, with a Global Assessment of 
Functioning score of 55.  


Analysis

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In 
pertinent part, it is argued that current manifestations of 
that disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 30 percent schedular evaluation now 
assigned.

The Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  

In the present case, in a rating decision of July 2002, the 
RO granted service connection (and a 30 percent evaluation) 
for post-traumatic stress disorder, effective from February 
2002, the date of receipt of the veteran's claim.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

In the present case, while at the time of a VA psychiatric 
examination in June 2002, the veteran's speech was slurred 
and his conversation circumstantial, this appears to have 
been the result of psychotropic medication the veteran took 
shortly before the examination.  In fact, the veteran 
acknowledged that he had taken one milligram of Xanax half an 
hour before his psychiatric interview.  Notwithstanding that 
medication, the veteran was oriented, and in touch with the 
routine aspects of reality.  He showed no overt signs or 
symptoms of psychosis, and, with some guidance, was able to 
focus, and provide relevant, coherent, and goal-directed 
conversation.  While depressed by his overall situation, the 
veteran appeared more bothered by anxiety, fearfulness, and 
semi-paranoia.  At the time of examination, the veteran's 
affect was described as responsive, and reasonably well 
modulated.  His memory and intellect appeared intact, and 
there were no major impediments in either insight or 
judgment.  The clinical impression was of chronic moderate 
post-traumatic stress disorder with a Global Assessment of 
Functioning score of 60.

The Board observes that, over the course of VA outpatient 
treatment from November 2002 to December 2003, the veteran's 
mood was consistently described as anxious, with an affect 
that was mood congruent and somewhat restricted.  However, 
during this same period, the veteran's speech was 
consistently relevant and coherent, and his thoughts were 
clear, organized, and goal-directed.  At no time was the 
veteran found to be suffering from major difficulties in the 
areas of attention, concentration, or memory.  Moreover, his 
Global Assessment of Functioning score was consistently in 
the range from 55 to 60, with predominant measures focusing 
around or about 60.  

Global Assessment of Functioning scores are a scale 
reflecting the 'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupation or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  

The 30 percent evaluation currently in effect for service-
connected post-traumatic stress disorder contemplates the 
presence of occupational and social impairment, with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and/or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent evaluation requires demonstrated 
evidence of occupational and social impairment producing 
reduced reliability and productivity due to such symptoms as:  
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
abstract thinking; disturbances of motivation and mood; 
and/or difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  

As is clear from the above, symptomatology attributable to 
the veteran's service-connected post-traumatic stress 
disorder is not at present more than 30 percent disabling.  
Notwithstanding various statements of the veteran's spouse 
and pastor, the objective clinical evidence currently on file 
fails to demonstrate the presence of symptomatology requisite 
to the assignment of an increased evaluation.  More 
specifically, at no time during the course of the current 
appeal has the veteran been shown to suffer from any 
impairment of short- or long-term memory, or either impaired 
judgment or abstract thinking.  In fact, insight and judgment 
have consistently been described as good.  While at the time 
of the aforementioned VA psychiatric examination in June 
2002, the veteran's speech was slurred, and his conversation 
circumstantial, this was clearly the result of psychotropic 
medication taken just prior to the examination, and, as such, 
not representative of the average impairment attributable to 
the veteran's post-traumatic stress disorder.  

In addition, the Board has considered the November 2003 
statement from a VA physician that the veteran's post-
traumatic stress disorder was severe.  However, the use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.  Upon review of 
this letter, the Board notes that the treatment records 
themselves, both during November and December 2003, note 
Global Assessment of Functioning Scores ranging from 55 to 
60, which is consistent with moderate impairment.  Moreover, 
the symptomatology described in that letter such as social 
impairment, depression, irritability and sleep disorder are 
consistent with the 30 percent rating currently assigned.  
Under the circumstances, the Board is of the opinion that the 
30 percent evaluation currently in effect is appropriate, and 
that an increased rating is not warranted.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in November 2003.  Such testimony, while 
informative, is regrettably not persuasive as regards the 
veteran's current claim.  While the Board does not doubt the 
sincerity of the veteran's testimony, such testimony, in and 
of itself, does not provide a persuasive basis for a grant of 
the benefits sought in light of the evidence as a whole.  
Accordingly, the veteran's claim must be denied.  



ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


